DETAILED ACTION
Status of the Application
Claims 1-5, 8-14 and 17 are currently pending in the instant application.  Claim 1 is currently amended.  Claims 9 and 10 have been withdrawn.  Claims 6, 7, 15 and 16 have been canceled.  New claim 17 has been added.  
This is a Final Rejection Necessitated by Amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noguchi et al. (JP, 2014-152042) (a raw machine translation).
Regarding claim 1, Noguchi et al. teaches an anode material for a lithium ion battery, the material comprising a spherical particle of graphite or graphite-carbon composite provided with pores on the surface and inner channels in the core part of the particle, the inner channels being interconnected to the pores (Fig. 4; para. [0030]).  The instant disclosure demonstrates that by increasing the cracks from Comparative Example 2 (Fig. 2; para. [0038]) to Examples 1-3 shown in Fig. 4-6 these properties fall within the instantly claimed ranges (See Table 2 of the instant disclosure).  Likewise, Fig. 4 of Noguchi et al. depicts a material with cracks similar to those in Figs. 4-6 of the instant application; and, therefore, inherently include the claimed properties.  
Also, the instant specification notes the smoothness of its Comparative Example 2 in Fig. 3 of the instant disclosure.  Noguchi teaches a flaky graphite (i.e. a graphite that is not smooth) as seen in Fig. 4.  Moreover, the Examiner notes that this trend logically flows from technical reasoning.  To explain, in this case, localized electrons are present in graphite, i.e., in dangling bonds at defect locations including edges/surfaces. Noguchi provides a process and product with increasing defects/edges as expressed in the increased pore volume and void formation (paras. [0008] and [0011]; Fig.4).  In line with this technical reasoning which is consistent with Table 2 of the instant disclosure, it would naturally flow that the material of Noguchi et al. has the localized electron range claimed.  Similarly, in line with technical reasoning and the instant disclosure, as the core porosity increases, the carrier number decreases (less material, less carriers) such 
Alternatively, if claim 1 is not anticipated by Noguchi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anode material for the lithium battery of Noguchi et al. in order to optimize the electrode density (para. [0004]), specific surface area (para. [0029]), the pore volume (para. [0030]), the tap density (para. [0015] and the voids therein (para. [0011]) to balance the overall battery performance through increased capacity (Noguchi et al., paras. [0002] and [0029]).
Noguchi et al. also teaches that the spherical particle is not covered with an amorphous carbon coating (para. [0038] teaches that a multilayer carbon comprising a carbon material in which carbon is coated on a surface of a carbon material is optional, i.e. present in some embodiments.  As a result, there are certain embodiments where the spherical particle is not covered with an amorphous carbon coating.).  
Regarding claim 2, because Noguchi et al. teaches the claimed anode material, one of ordinary skill in the art would appreciate that the average pore size of the spherical particles in not less than 0.12 micrometers measured by mercury intrusion method.   Alternatively, Noguchi teaches that the pore volume, which is directly related to pore size, is a result effective variable because when a pore volume is too small the area of entry or exit of lithium ions tends to be small, thereby, resulting in battery poor performance.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the average pore size 
Regarding claim 3, Noguchi et al. teaches an anode material, wherein the average pore volume of the spherical particle is 0.2 cm3/g to 0.44 cm3/g measured by mercury intrusion method (para. [0030]).  Because the claimed range, 0.2 cm3/g to 0.44 cm3/g, and the range of the prior art, 0.3 ml/g or more and 0.4 ml/g or more (ml = cm3), overlap, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, because Noguchi et al. teaches the claimed anode material, one of ordinary skill in the art would appreciate that the porosity in the core part of spherical particle is 10% to 75% (See also, Fig. 4).  Alternatively, Noguchi teaches that the pore volume, which is directly related to porosity, is a result effective variable because when a pore volume is too small the area of entry or exit of lithium ions tends to be small, thereby, resulting in battery poor performance.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the porosity in the core part of the spherical particle to ensure a large enough entry/exit for lithium ions into and out of the core of the spherical particles which is required for function of the material as an anode in a lithium battery.
Regarding claim 5, Noguchi et al. teaches an anode material for a lithium ion battery wherein the spherical particle has a tapping density of higher than 0.7 g/cm3 (0.75 g/cm3 or more and 0.92g/cm3 or less; para. [0013]).  
Regarding claim 8, Noguchi et al. teaches a lithium ion battery comprising the anode as claimed in claim 1 (para. [0001]).  
Regarding claim 11, Noguchi et al. teaches a lithium ion battery comprising the anode as claimed in claim 2 (para. [0001]).  
Regarding claim 12, Noguchi et al. teaches a lithium ion battery comprising the anode as claimed in claim 3 (para. [0001]).  
Regarding claim 13, Noguchi et al. teaches a lithium ion battery comprising the anode as claimed in claim 4 (para. [0001]).  
Regarding claim 14, Noguchi et al. teaches a lithium ion battery comprising the anode as claimed in claim 5 (para. [0001]).  

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 21, 2020 have been fully considered but they are not persuasive. 
Applicant argues:   The Examiner has the initial burden of providing rationale or evidence tending to show inherency, namely, a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic is necessarily present in the prior art.  With all due 
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejection of claim 1 above.
It is the Office’s position that in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the process of making the instant invention) are not recited in rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The process features that have been argued appear in claim 17 which has been indicated as being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724